United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 30, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 04-10512
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

MARVIN CLARENCE PRESLEY

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:93-CR-99-2-K
                       --------------------

Before KING, Chief Judge, and JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Marvin Clarence Presley appeals the sentence imposed

following the revocation of his supervised release.     He argues

for the first time on appeal pursuant to Blakely v. Washington,

124 S. Ct. 2531 (2004), and United States v. Williams, 343 F.3d

423 (5th Cir.), cert. denied, 124 S. Ct. 966 (2003), that his

sentence should not have exceeded one year of imprisonment

because his underlying conspiracy conviction was only a Class E

felony.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10512
                                -2-

     Neither Blakely nor Williams, however, plainly supports the

determination urged by Presley either that 18 U.S.C. § 3553(b)(1)

creates an additional aggravated offense for every offense in the

United States Code or that the statutory maximum for purposes of

felony classification under 18 U.S.C. § 3559 is the top end of an

offender’s guideline range, as opposed to the maximum term of

imprisonment authorized by the statute.   Consequently, Presley

has not demonstrated plain error on the part of the district

court.   See United States v. Vasquez, 216 F.3d 456, 459 (5th Cir.

2000).

     AFFIRMED.